As of September 12, 1989, W. Thomas Powell owes $1,513.15 in unpaid costs and $50 on Clients’ Security Fund claim No. 214.1 Powell’s application for reinstatement to the practice of law is granted conditioned on the following: Powell is to pay a minimum of $150 per month towards his unpaid costs and claim No. 214. Each installment payment will be distributed among claimants on a pro-rata basis until each is fully paid. Should Powell fail for any reason to pay the minimum monthly installment payment of $150, his suspension from the practice of law will be reimposed forthwith. Powell is also cautioned to continue his restitution payments to Greene & Hennenberg Co., L.P.A.
Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.
Moyer, C.J., dissents.

 For earlier case, see Cleveland Bar Assn. v. Powell (1988), 37 Ohio St. 3d 185, 524 N.E. 2d 894.